Citation Nr: 0616027	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right forearm, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the left thigh.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1968 until June 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from September 2002 and April 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Nashville, Tennessee.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has reviewed the evidence of record and finds that 
additional development is required in order to satisfy VA's 
duty to assist under the VCAA.  Specifically, at the 
veteran's April 2006 videoconference hearing before the 
undersigned, his accredited representative indicated that he 
had additional medical records from the VA Medical Center in 
Cincinnati, Ohio.  (Transcript "T," at 14.)  He stated that 
he would submit such records to the Board and would waive 
review by the Agency of Original Jurisdiction.  However, no 
additional evidence has been received to date.  In any event, 
the Board has now been put on notice as to outstanding VA 
records and as such they must be obtained.

 
Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter as to each 
issue that is the subject of this remand, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete each claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  The veteran must be apprised 
that an increased disability rating and 
an effective date will be assigned in the 
event of award of benefits.

2.  Contact the VA Medical Center in 
Cincinnati, Ohio, and request all 
treatment reports of the veteran from 
2001 to the present.  Any negative 
response should be indicated in the 
claims file.  

3.  If additional evidence is received, 
as a result of the above action or 
otherwise, readjudicate the issues on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



